 

 

Exhibit 10.18

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), effective as of
January 16, 2019 (the “Effective Date”), is made by and between AIRGAIN, INC.
(the “Company”), and JACOB SUEN (“Employee”).  

WHEREAS, Employee is employed by the Company as its Senior Vice-President,
Worldwide Sales;

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement effective as of January 1, 2014 (the "Prior Agreement");

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to continue to
employ Employee as the Company’s President under the following revised terms and
conditions; and

WHEREAS, Employee desires to continue to be employed by the Company as the
Company’s President and to accept such revised terms and conditions of
employment as are contained in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Employee (individually a “Party” and
together the “Parties”) agree as follows:

AGREEMENT

1.Effective Date.

Employee’s employment under the terms of this Agreement shall commence on the
Effective Date.  

2.At-will Employment.

Employee’s employment relationship with the Company under this Agreement
(“Employment”) is at-will, terminable at any time and for any reason by either
the Company or Employee. While certain sections of this Agreement describe
events that could occur at a particular time in the future, nothing in this
Agreement shall be construed as a guarantee of employment of any length.

3.Employment Duties.

a.

Title/Responsibilities. On the Effective Date, Employee shall be the President
of the Company, reporting to the Chief Executive Officer (or interim Chief
Executive Officer) (the “Supervising Officer”) of the Company. Employee shall
perform all of the duties and responsibilities of such offices set forth in the
Bylaws of the Company and those commonly associated with such offices and such
further duties and responsibilities as may from time to time be assigned to him
by the Board or the Supervising Officer.  

b.

Full-Time Attention. Employee shall devote his full time, attention,

1

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

energy and skills to the Company during the period he is employed under this
Agreement.

c.

Policy Compliance. Employee shall comply with all of the Company’s policies,
practices and procedures, as well as, all applicable laws. Employee has
previously executed and delivered to the Company the Confidentiality and
Inventions Assignment Agreement (the “Confidentiality and Inventions Assignment
Agreement”) attached hereto as Exhibit 1.

4.Compensation.

a.

Base Salary. The Company shall pay Employee a base salary of $310,000 per year,
or such higher amount as the Board may determine from time to time, less
applicable federal and state withholding taxes, in accordance with the Company’s
regular payroll practices (the “Base Salary”).

b.

Annual Bonus Compensation. In addition to the Base Salary, Employee will be
eligible to receive an incentive bonus (the “Bonus”) at an initial target of 90%
of his Base Salary (the "Target Bonus").  

c.

Effective Date Equity Awards. On the Effective Date, the Company shall grant to
Employee(i) stock options to purchase an aggregate of 87,500 shares of the
Company’s common stock (the “Stock Option”), and (ii) 35,570 restricted stock
units (the "RSUs").  The Stock Option shall vest as follows:  25% of the
original number of shares subject to the Stock Option shall vest on January 1,
2020, and 1/48th of the original number of shares subject to the Stock Option
shall vest following each one-month period thereafter, subject to Employee’s
continued service to the Company through each such vesting date, so that all of
the shares subject to the Stock Option shall be vested on January 1, 2023.  The
RSUs shall vest as follows:  25% of the original number of shares subject to the
RSUs shall vest on each of March 1, 2020, 2021, 2022 and 2023, subject to
Employee’s continued service to the Company through each such vesting
date.  Notwithstanding the foregoing, the Stock Option and the RSUs (and all
Equity Awards held by Employee (as defined below)) shall become fully vested and
exercisable, in the event of Employee’s termination of employment by the Company
without Cause (as defined below), or Employee’s Resignation for Good Reason (as
defined below), in each case following a Change in Control (as defined
below).  The Stock Option and the RSUs will be granted pursuant to the Company’s
2016 Incentive Award Plan (the “Plan”).  The Stock Option will have an exercise
price per share equal to the then-current fair market value per share of the
common stock of the Company (as determined pursuant to the Plan) on the date of
grant.  The Stock Option shall be an incentive stock option to the extent
permitted under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).  The Stock Option shall have a ten-year term.  The Stock Option
and the RSUs shall be subject to the terms and conditions of the Plan and the
award agreements pursuant to which such awards are granted.  For purposes of
this Agreement, "Equity Awards" means all stock options, restricted stock,
restricted stock units and such other awards granted pursuant to the Company's
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof, including the Stock Option and the RSUs.

d.

Additional Equity Awards.  Employee shall be entitled to participate in any
equity or other employee benefit plan that is generally available to senior
executive officers, as distinguished from general management, of the
Company.  Except as otherwise provided in this Agreement, Employee’s
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing document of the particular
plan.

2

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

e.

Employee Benefits. Employee shall be entitled to participate in all employee
benefit plans, programs and arrangements maintained by the Company and made
available to employees generally, including, without limitation, bonus,
retirement, profit sharing and savings plans and medical, disability, dental,
life and accidental death and dismemberment insurance plans.

f.

Reimbursement of Expenses. During his Employment with the Company, Employee
shall be entitled to reimbursement for all reasonable and necessary business
expenses incurred on behalf of the Company, including without limitation, travel
and entertainment expenses, business supplies and communication expenses, in
accordance with the Company’s policies and procedures.

5.Voluntary Resignation or Termination for “Cause.”

a.

Payment upon Voluntary Resignation other than for Good Reason or Termination for
Cause. If Employee voluntarily resigns his Employment other than for Good Reason
or if Employee is terminated for Cause, the Company shall pay Employee the
following: (i) all accrued and unpaid Base Salary, if any is due, through the
date of termination and any vacation which is accrued but unused as of such
date; (ii) Employee’s business expenses that are reimbursable pursuant to this
Agreement and Company policies, but which have not been reimbursed by the
Company as of the date of termination; and (iii) the Employee’s Bonus
compensation for the calendar year immediately preceding the year in which the
date of termination occurs if such Bonus has been determined but not paid as of
the date of termination (payable at the time such Bonus would otherwise have
been paid to Employee, but in no event later than March 15 of the year in which
the date of termination occurs) (collectively, the “Accrued Obligations”).
Employee shall not be eligible for severance payments under Sections 6, 7 or 8
below, or any continuation of benefits (other than as required by law), or any
other compensation pursuant to this Agreement or otherwise.

b.

Definition of “Cause”. As set forth above, the employment relationship between
the Parties is at-will, terminable at any time by either Party for any reason or
no reason. The termination may nonetheless be for “Cause”. For purposes of this
Agreement, “Cause” is defined as the Company’s good faith determination of: (i)
Employee’s material breach of this Agreement or the Confidentiality and
Inventions Assignment Agreement or the definitive agreements relating to the
Equity Awards referenced in Section 4(c) above; (ii) Employee’s continued
substantial and material failure or refusal to perform according to, or to
comply with, the policies, procedures or practices established by the Company;
(iii) the appropriation (or attempted appropriation) of a material business
opportunity of the Company, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Company; (iv) the misappropriation (or attempted appropriation) of any of the
Company’s funds or property of any kind; (v) willful gross misconduct; or (vi)
Employee’s conviction of a felony involving moral turpitude that is likely to
inflict or has inflicted material injury on the business of the Company;
provided, however, that except for Cause being the result of item (vi) above,
the Company shall provide written notice to Employee, which notice specifically
identifies the nature of the alleged Cause claimed by the Company with enough
specificity for Employee to be able to cure, and Employee shall thereafter have
fifteen (15) days to cure the purported ground(s) for Cause.

c.

Definition of “Good Reason”.  For purposes of this Agreement, “Good Reason” and
“Resignation for Good Reason” are defined as:

 

i.

a material reduction in Employee’s authority, duties or responsibilities
relative to Employee’s authority, duties or

 

3

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

 

responsibilities in effect immediately prior to such reduction;

 

 

ii.

a material reduction by the Company in Employee’s Base Salary relative to
Employee’s Base Salary in effect immediately prior to such reduction (and the
Parties agree that a reduction of ten percent (10%) or more will be considered
material for purposes of this clause (ii)), other than a general reduction in
the base salaries of similarly-situated employees of the Company;

 

 

iii.

a relocation of Employee’s or the Company’s principal executive offices to a
location outside of San Diego County, if Employee’s principal office is at such
offices; or

 

 

iv.

the Company’s material breach of this Agreement;

 

provided, however, that Employee must provide written notice to the Board of the
condition that could constitute a “Good Reason” event within ninety (90) days of
the initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days (the “Cure Period”) of such
written notice.  Employee’s Resignation for Good Reason must occur within six
(6) months following the initial existence of such condition.

6.Termination Without “Cause” or “Resignation for Good Reason”.  In the event
Employee is terminated without Cause or resigns for Good Reason, Employee shall
be entitled to:

a.

the Accrued Obligations; plus

b.

subject to Employee’s execution and non-revocation of a full and final Release
(as defined in Section 9 below) and Employee’s continued compliance with the
Confidentiality and Inventions Assignment Agreement, severance pay in an amount
equal to the sum of (i) six (6) months’ Base Salary as in effect immediately
prior to the date of termination, plus (ii) an amount equal to Employee’s Target
Bonus for the calendar year during which the date of termination occurs,
prorated for such portion of the calendar year during which such termination
occurs that has elapsed through the date of termination, payable in a lump sum
on the date that is thirty (30) days following the date of termination; plus

c.

subject to Employee’s execution and non-revocation of a full and final Release
and Employee’s continued compliance with the Confidentiality and Inventions
Assignment Agreement, for the period beginning on the date of Employee’s
termination of employment and ending on the date which is six (6) full months
following the date of Employee’s termination of employment (or, if earlier, the
date on which the applicable continuation period under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) expires) (the “COBRA
Coverage Period”), the Company shall arrange to provide Employee and his
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Employee’s termination of employment with health (including
medical and dental) insurance benefits substantially similar to those provided
to Employee and his dependents immediately prior to the date of such
termination. If the Company is not reasonably able to continue health insurance
benefits coverage under the Company’s insurance plans, the Company shall provide
substantially equivalent coverage under other third-party insurance sources.  If
any of the Company’s health benefits are self-funded as of the date of
Employee’s termination of employment, or if the Company cannot provide the
foregoing

4

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

benefits in a manner that is exempt from or otherwise compliant with applicable
law (including, without limitation, Section 409A of the Code and Section 2716 of
the Public Health Service Act), instead of providing continued health insurance
benefits as set forth above, the Company shall instead pay to Employee an amount
equal to the monthly premium payment for Employee and his eligible dependents
who were covered under the Company’s health plans as of the date of Employee’s
termination of employment (calculated by reference to the premium as of the date
of termination) as currently taxable compensation in substantially equal monthly
installments over the COBRA Coverage Period (or the remaining portion thereof).

7.Employee’s Disability or Death. Employee’s employment shall terminate
automatically in the event of Employee’s death or termination of employment by
reason of his “Disability.” In the event of Employee’s death or termination of
employment as a result of Employee’s Disability, Employee or his heirs shall be
entitled to (a) the Accrued Obligations, plus (b) payment of an amount equal to
Employee’s “earned” Bonus for the calendar year during which Employee’s date of
termination occurs calculated as of the date of termination (wherein “earned”
means that Employee has met the applicable bonus metrics as of date of such
termination, as determined by the Board), prorated for such portion of the
calendar year during which such termination occurs that has elapsed through the
date of termination, payable in a lump sum on the date that is thirty (30) days
following the date of termination.  For purposes of this Agreement, “Disability”
shall mean the Employee’s failure to perform his duties hereunder, for a period
of not less than one hundred twenty (120) consecutive days because of Employee’s
incapacitation due to physical or mental injury, disability, or illness.

8.Change in Control Termination.

a.

Payment Upon Change in Control Termination. In the event of a “Change in Control
Termination”, as defined below, Employee shall be entitled to:

 

i.

the Accrued Obligations; plus

 

ii.

subject to Employee’s execution and non-revocation of a full and final Release
and Employee’s continued compliance with the Confidentiality and Inventions
Assignment Agreement, severance pay in an amount equal to the sum of (A) twelve
(12) months’ Base Salary as in effect immediately prior to the date of
termination, plus (B) Employee’s Target Bonus for the calendar year during which
such date of termination occurs, payable in a lump sum on the date that is
thirty (30) days following the date of termination; plus

 

iii.

subject to Employee’s execution and non-revocation of a full and final Release
and Employee’s continued compliance with the Confidentiality and Inventions
Assignment Agreement, for the period beginning on the date of Employee’s
termination of employment and ending on the date which is eighteen (18) full
months following the date of Employee’s termination of employment (or, if
earlier, the date on which the applicable continuation period under COBRA
expires) (the “CIC COBRA Coverage Period”), the Company shall arrange to provide
Employee and his eligible dependents who were covered under the Company’s health
insurance plans as of the date of

5

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

 

Employee’s termination of employment with health (including medical and dental)
insurance benefits substantially similar to those provided to Employee and his
dependents immediately prior to the date of such termination.  If the Company is
not reasonably able to continue health insurance benefits coverage under the
Company’s insurance plans, the Company shall provide substantially equivalent
coverage under other third-party insurance sources.  If any of the Company’s
health benefits are self-funded as of the date of Employee’s termination of
employment, or if the Company cannot provide the foregoing benefits in a manner
that is exempt from or otherwise compliant with applicable law (including,
without limitation, Section 409A of the Code and Section 2716 of the Public
Health Service Act), instead of providing continued health insurance benefits as
set forth above, the Company shall instead pay to Employee an amount equal to
the monthly premium payment for Employee and his eligible dependents who were
covered under the Company’s health plans as of the date of Employee’s
termination of employment (calculated by reference to the premium as of the date
of termination) as currently taxable compensation in substantially equal monthly
installments over the CIC COBRA Coverage Period (or the remaining portion
thereof).

b.

Definition of “Change in Control Termination”. A “Change in Control Termination”
occurs if Employee (i) is terminated without Cause, or (ii) terminates his
employment pursuant to a Resignation for Good Reason, in each case within twelve
(12) months following a “Change in Control” (as defined below).  For purposes of
this Agreement, a “Change in Control” means the occurrence of any of the
following events:

i.Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (other than the Company, any of its subsidiaries, or any existing
shareholder of the Company) becomes the “beneficial owner” (as defined in Rule
13d-3 of the Securities and Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities;

ii.The consummation of the sale, liquidation or disposition by the Company of
all or substantially all of the Company’s assets; or

iii.The consummation of a merger, consolidation, reorganization or other similar
transaction involving the Company (“Transaction”) in each case, in which the
voting securities of the Company outstanding immediately prior thereto do not
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the power represented by the voting securities of the Company
or such surviving entity or its parent outstanding immediately after such
Transaction.

In addition, if a Change in Control constitutes a payment event with respect to
any payment under this Agreement which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in clause (i), (ii) or (iii) with respect to such payment must also constitute a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Section 409A of the Code.

6

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

9.Release.  Notwithstanding any provision to the contrary in this Agreement, no
amount shall be paid or benefit provided pursuant to Section 6 or Section 8
(other than the Accrued Obligations) and no accelerated vesting of the Equity
Awards shall occur as a result of Employee’s termination of employment pursuant
to Section 4(c) unless, on or prior to the thirtieth (30th) day following the
date of Employee’s termination of employment, an effective general release of
claims agreement (the “Release”) in substantially the form attached hereto as
Exhibit 2 has been executed by Employee and remains effective on such date and
any applicable revocation period thereunder has expired.

10.Notices.  Any reports, notices or other communications required or permitted
to be given by either Party hereto, shall be given in writing by personal
delivery, overnight courier service, or by registered or certified mail, postage
prepaid, return receipt requested, addressed to the Company at its principal
executive offices and to Employee at his most recent address on the Company's
payroll records.

11.Notice of Termination. Any purported termination of Employment by the Company
or the Employee shall be communicated by written Notice of Termination to the
other Party. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates, if applicable, the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of employment shall be effective without delivery of
such a Notice of Termination.

12.General Provisions.

a.

Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof. Employee and the Company agree that any
litigation regarding this Agreement shall be conducted in San Diego, California.
Employee and the Company hereby consent to the jurisdiction of the courts of the
State of California and the United States District Court for the Southern
District of California.

b.

Assignment; Assumption by Successor.  The rights of the Company under this
Agreement may, without the consent of Employee, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

c.

No Waiver of Breach. The failure to enforce any provision of this Agreement
shall not be construed as a waiver of any such provision, nor prevent a Party
thereafter from enforcing the provision or any other provision of this
Agreement. The rights

7

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

granted the Parties are cumulative, and the election of one shall not constitute
a waiver of such Party’s right to assert all other legal and equitable remedies
available under the circumstances.

d.

Severability. The provisions of this Agreement are severable, and if any
provision shall be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts of this Agreement,
shall not be affected.

e.

Entire Agreement. This Agreement and the Confidentiality and Inventions
Assignment Agreement constitute the entire agreement of the Parties with respect
to the subject matter of this Agreement and supersede all prior and
contemporaneous negotiations, agreements and understandings between the Parties,
whether oral or written, including, without limitation, any offer letter between
the parties and the Prior Agreement.

f.

Modifications and Waivers. No modification or waiver of this Agreement shall be
valid unless in writing, signed by the Party against whom such modification or
waiver is sought to be enforced.

g.

Amendment. This Agreement may be amended or supplemented only by a writing
signed by both of the Parties hereto.

h.

Duplicate Counterparts; Facsimile. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original; provided, however, such
counterparts shall together constitute only one agreement. Facsimile signatures
or signatures sent via electronic mail shall be as effective as original
signatures.

i.

Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

j.

Non-transferability of Interest.  None of the rights of Employee to receive any
form of compensation payable pursuant to this Agreement shall be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Employee.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

k.Construction.  The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto.  Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

l.

Section 409A.  

i.Notwithstanding anything to the contrary in this Agreement, no payment or
benefit to be paid or provided to Employee upon his termination of employment,
if any, pursuant to this Agreement that, when considered together with any other
payments or benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Employee has a “separation from service” within the meaning of Section
409A.  Similarly, no amounts payable to Employee, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation from service” within the meaning of Section 409A.

8

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

ii.Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination of employment (other than due to death), then the
Deferred Payments that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service.  All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Employee dies following Employee’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Employee’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

iii.Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute a Deferred Payment for purposes of clauses (i)
and (ii) above.

iv.Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the limits
set forth therein will not constitute a Deferred Payment for purposes of clauses
(i) and (ii) above.

v.This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (A) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (B) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Company be required to provide a tax gross-up payment to
Employee or otherwise reimburse Employee with respect to Section 409A
Penalties.   The Company and Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any Section 409A
Penalties on Employee.

vi.Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Employee’s
taxable year following the taxable year in which Employee incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Employee’s, and Employee’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

m.

Whistleblower Provision. Nothing herein shall be construed to prohibit Employee
from communicating directly with, cooperating with, or providing information to,
any government regulator, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice. Employee acknowledges that the Company has provided
Employee with the following notice of immunity rights in compliance with the
requirements of the Defend Trade Secrets Act: (i) Employee shall not be held
criminally or civilly liable under any Federal or State trade

9

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

secret law for the disclosure of proprietary information of the Company that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (iii) if
Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the proprietary information to
my attorney and use the proprietary information in the court proceeding, if
Employee files any document containing the proprietary information under seal,
and does not disclose the proprietary information, except pursuant to court
order.

(Signature Page Follows)

m.

10

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

 

AIRGAIN, INC.

Dated:  By:_/s/James Sims________________________

Name:_____________________________

Title:_____________________________

 

EMPLOYEE

Dated:  __/s/Jacob Suen_____________________________

JACOB SUEN

 

 

11

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

 

 

Exhibit 1

Confidentiality and Inventions Assignment Agreement

 

 

[Attached]

 

 

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between JACOB SUEN (“Employee”), and AIRGAIN, INC., a
Delaware corporation (the “Company”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, Employee and the Company are parties to that certain Amended and
Restated Employment Agreement effective as of January 16, 2019 (the
“Agreement”);

 

WHEREAS, the Parties agree that Employee is entitled to certain severance
benefits under the Agreement, subject to Employee’s execution of this Release;
and

 

WHEREAS, the Company and Employee now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Employee pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Employee, and which Employee acknowledges that he would not
otherwise be entitled to receive, Employee and the Company hereby agree as
follows:

 

1.General Release of Claims by Employee.  

 

(a)Employee, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Employee is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which Employee
has or may have had against such entities based on any events or circumstances
arising or occurring on or prior to the date hereof or on or prior to the date
hereof, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever Employee’s employment by or service to the
Company or the termination thereof, including any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, and claims of any
kind that may be brought in any court or administrative agency including,
without

 

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.

 

Notwithstanding the generality of the foregoing, Employee does not release the
following claims:

 

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii)Claims pursuant to the terms and conditions of the federal law known as
COBRA;

 

(iv)Claims for indemnity under the bylaws of the Company, as provided for by
California or Delaware law or under any applicable insurance policy with respect
to Employee’s liability as an employee, director or officer of the Company;

 

(v)Employee’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing or any other federal, state or local government agency claims of
discrimination, or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or any other federal,
state or local government agency; provided, however, that Employee does release
his right to secure any damages for alleged discriminatory treatment;

 

(vi)Claims based on any right Employee may have to enforce the Company’s
executory obligations under the Agreement;

 

(vii)Claims Employee may have to vested or earned compensation and benefits; and

 

(viii)Employee’s right to communicate or cooperate with any government agency.

 

(b)EMPLOYEE ACKNOWLEDGES THAT he HAS BEEN ADVISED OF

2

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EMPLOYEE HEREBY EXPRESSLY WAIVES ANY RIGHTS he
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

[Note:  Clauses (c), (d) and (e) apply only if Employee is age 40 or older at
time of termination]

 

(c)Employee acknowledges that this Release was presented to him on the date
indicated above and that Employee is entitled to have twenty-one (21) days’ time
in which to consider it.  Employee further acknowledges that the Company has
advised him that he is waiving his rights under the ADEA, and that Employee
should consult with an attorney of his choice before signing this Release, and
Employee has had sufficient time to consider the terms of this
Release.  Employee represents and acknowledges that if Employee executes this
Release before twenty-one (21) days have elapsed, Employee does so knowingly,
voluntarily, and upon the advice and with the approval of Employee’s legal
counsel (if any), and that Employee voluntarily waives any remaining
consideration period.

 

(d)  Employee understands that after executing this Release, Employee has the
right to revoke it within seven (7) days after his execution of it.  Employee
understands that this Release will not become effective and enforceable unless
the seven (7) day revocation period passes and Employee does not revoke the
Release in writing.  Employee understands that this Release may not be revoked
after the seven (7) day revocation period has passed.  Employee also understands
that any revocation of this Release must be made in writing and delivered to the
Company at its principal place of business within the seven (7) day period.

 

(e)  Employee understands that this Release shall become effective, irrevocable,
and binding upon Employee on the eighth (8th) day after his execution of it, so
long as Employee has not revoked it within the time period and in the manner
specified in clause (d) above.  

 

(f)Employee further understands that Employee will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is thirty (30) days following the date of Employee’s termination of
employment.

 

2.No Assignment.  Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
Employee may have against the Company Releasees.  Employee agrees to indemnify
and hold harmless the

3

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

Company Releasees from any liability, claims, demands, damages, costs, expenses
and attorneys’ fees incurred as a result of any such assignment or transfer from
Employee.

 

3.Whistleblower Provision. Nothing herein shall be construed to prohibit
Employee from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice. Employee acknowledges that the
Company has provided Employee with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of proprietary information of the Company that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (iii) if
Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the proprietary information to
my attorney and use the proprietary information in the court proceeding, if
Employee files any document containing the proprietary information under seal,
and does not disclose the proprietary information, except pursuant to court
order.

 

4.Severability.  In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

5.

Interpretation; Construction.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Agreement.  This
Release has been drafted by legal counsel representing the Company, but Employee
has participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review and revise the
Release and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release.  Either party’s failure to enforce any provision of this
Release shall not in any way be construed as a waiver of any such provision, or
prevent that party thereafter from enforcing each and every other provision of
this Release.

 

6.

Governing Law; Venue.  This Release shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof. Employee and the Company agree that any
litigation regarding this Release shall be conducted in San Diego, California.
Employee and the Company hereby consent to the jurisdiction of the courts of the
State of California and the United States District Court for the Southern
District of California.

4

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

 

7.

Entire Agreement.  This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral.  This Release may be
amended or modified only with the written consent of Employee and an authorized
representative of the Company.  No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.  

 

8.

Counterparts.  This Release may be executed in multiple counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(Signature Page Follows)

 

 

 

5

 

US-DOCS\105218402.2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release as of the date(s) set
forth below.

 

AIRGAIN, INC.

Dated:  By:_____________________________

Name:_____________________________

Title:_____________________________

 

EMPLOYEE

Dated:  ___________________________________

JACOB SUEN

 

6

 

 

 

US-DOCS\105218402.2